NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NING HE,                                         No.   18-72826

                Petitioner,                      Agency No. A205-540-281

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Ning He, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on an inconsistency between He’s testimony and the divorce decree as to the

custody status of her son, as well as an inconsistency between He’s testimony and

her visa application concerning her employment history. See id. at 1048 (adverse

credibility finding reasonable under the totality of the circumstances). Substantial

evidence also supports the agency’s finding that He’s corroborative evidence did

not rehabilitate her testimony. See Garcia v. Holder, 749 F.3d 785, 791 (9th Cir.

2014). He’s explanations do not compel a contrary conclusion. See Lata v. INS,

204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in the absence of credible testimony,

in this case, He’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      He’s CAT claim also fails because it is based on the same testimony the

agency found not credible, and He does not point to any other evidence in the

record that compels the conclusion that it is more likely than not she would be

                                          2                                   18-72826
tortured by or with the consent or acquiescence of the government if returned to

China. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                         3                                  18-72826